DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The submitted information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Objections
	The following claims are objected to because of informalities, wherein appropriate correction is required:
In claim 7:
The recitation of “in the range of from 1 bar” should be amended to recite --in the range of 1 bar--.
In claim 8:
The recitation of “in the range of from 20 bar” should be amended to recite --in the range of 20 bar--.
In claim 9:
The recitation of “in the range of from 50 bar” should be amended to recite --in the range of 50 bar--.
In claim 24:
The recitation of “formed from aluminum” should be amended to recite --formed with aluminum--.
In claim 25:
The recitation of “formed from aluminum” should be amended to recite --formed with aluminum--.
In claim 41:
The recitation of “formed from aluminum” should be amended to recite --formed with aluminum”.
In claim 42:
The recitation of “formed from aluminum” should be amended to recite --formed with aluminum--.
In claim 47:
The recitation of “cwherein” should be amended to recite --wherein--.
The recitation of “in the range of from 1 bar” should be amended to recite --in the range of 1 bar--.
In claim 48:
The recitation of “in the range of from 20 bar” should be amended to recite --in the range of 20 bar--.
In claim 49:
The recitation of “in the range of from 50 bar” should be amended to recite --in the range of 50 bar--.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-49 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As per claim 1, the claim appears to be generally narrative and indefinite, failing to conform with current U.S. practice.  It appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors. 
The claim first recites “[a] refrigeration system, in particular a transport refrigeration system, comprising: a refrigerant circuit, which in particular works using CO2 as the refrigerant” (emphasis added). The current recitations of the phrase “in particular” raise indefiniteness issues, since one of ordinary skill in the art would not be able to properly ascertain the metes and bounds of the claimed invention. A review of the specification appears to show the phrase “in particular” being used to describe various aspects and embodiments of the disclosure, but without particularly defining the phrase. On the other hand, a review of the plain meaning of the term “in particular” provides the following definition: “especially (used to show that a statement applies to one person or thing more than any other)”.1 Likewise, a review of the plain meaning of the term “especially” provides the following definitions: A) “used to single out one person, thing, or situation over all others”, or B) “to a great extent; very much”.2 The plain meaning(s) of the term(s) appear(s) to ascribe a preference of one element over another, or a greater quantity of one element over another. 
Furthermore, a review of the MPEP § 2111.02 shows that the determination of whether a preamble limits a claim has to be made on a case-by-case basis in light of the facts in each case, while recognizing that there is no litmus test for defining when a preamble limits the scope of a claim. It has been held that any terminology in the preamble that limits the structure of the claimed invention must be treated as a claim limitation,3 whereas the determination of whether preamble recitations are structural limitations or mere statements of purpose or use “can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim” as drafted without importing “extraneous’ limitations from the specification”.4
At the outset, one of ordinary skill in the art would recognize a significant difference in scope between a generic “refrigeration system” and “a transport refrigeration system”. The former covers a broader scope which includes virtually any system that allows for cooling (e.g. a domestic refrigerator, a cold room, a portable refrigerator, etc.), whereas the latter is a term of art which is limited to refrigeration systems for transporting goods on a vehicle (e.g. intermodal or cargo container refrigerating units). The fact that the preamble recites “a refrigeration system, in particular a transport refrigeration system” raises at least the following questions: A) Is the claim, as a whole, directed to any generic refrigeration system, or to a transport refrigeration system, per se? B) Does the phrase “in particular a transport refrigeration system” require that infringement only occur specifically with a cargo container (i.e. transport) refrigeration system? C) Can the claim be infringed with a generic refrigeration system that is not a transport refrigeration system?
The claim also recites “a refrigerant circuit, which in particular works using CO2 as the refrigerant”. The use of the phrase “in particular” in this limitation can be ambiguously interpreted as: 1) a refrigerant circuit that only uses a CO2 refrigerant, 2) a refrigerant circuit that uses CO2 “to a great extent”, but allows the use of other refrigerants (e.g. as a mixture), or 3) a refrigerant circuit that may comprise other compounds. This ambiguity raises the question of whether infringement occurs with a refrigerant circuit that only uses CO2 refrigerant, with refrigerant mixtures that happen to contain CO2, or with other refrigerant compounds?
The claim also recites “an expansion member” being “in an active state” such that it “generates a principal mass flow of liquid refrigerant and an auxiliary mass flow of gaseous refrigerant, which enter an intermediate-pressure collector and are separated therein into the principal mass flow and the auxiliary mass flow”. First, it is unclear what exactly is required by “an active state” of the expansion member. The specification appears to only reiterate the claim language, once, in paragraph 3 as filed. Moreover, the term “expansion member” is reiterated ipsis verbis in paragraphs 3, 15-17 and 95-96, without defining whether it comprises, e.g., an electronic expansion valve, a thermostatic expansion valve, or a mere capillary tube. As such, it is unclear whether “an active state” of the expansion member requires a specific opening degree of the expansion member, or if any expansion member can be inherently construed as being active by virtue of being included with the refrigeration system during operation. Second, it is unclear whether the “principal mass flow” and the “auxiliary mass flow” are created by the “expansion member” or by the “intermediate-pressure collector”. The limitation of the expansion member appears to imply that the two mass flows are separated therein, while the limitation of the intermediate-pressure collector also appears to require the two mass flows being separated therein. If the expansion member already creates two separate mass flows, how does the intermediate-pressure collector further separate the two? Does infringement require a separation of the flows at both the expansion member and the intermediate-pressure collector, or just at one of the two?
The claim also recites “a refrigerant compressor unit which compresses the principal mass flow from a low pressure to a high pressure, the refrigerant compressor unit has a first compressor stage for compressing, to a medium pressure, the refrigerant of the principal mass flow supplied at low pressure, and a second compressor stage for compressing, to a high pressure, the refrigerant of the principal mass flow that has been compressed to a medium pressure”. Applicant is reminded that a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.5 In the present instance, the claim recites the broad recitation of “a refrigerant compressor unit which compresses the principal mass flow from a low pressure to a high pressure”, and the claim also recites “a first compressor stage for compressing, to a medium pressure […] and a second compressor stage for compressing, to a high pressure […]” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	As per claim 11, the claim recites “the second compressor unit”, without proper antecedent basis. It is unclear whether the claim is referring to “the second compressor stage”, or to a secondary “compressor unit” which would include two compression stages. 
	As per claim 13, the claim recites “the motor chamber”, “the electric drive motor”, and “the second heat exchanger” without proper antecedent basis. It appears that claim 13 should instead depend on claim 11. Moreover, it is unclear whether “the second heat exchanger” is referring to the high-pressure-side heat exchanger, or to the low-pressure-side heat exchanger. 
	As per claim 14, the claim recites “the second heat exchanger”, which presents similar issues as claim 13. 
	As per claim 15, the claim recites “the refrigerant compressor”, without proper antecedent basis. It is unclear whether the recitation refers to: A) the refrigerant compressor unit, B) the first compressor stage, or C) the second compressor stage. 
	As per claim 16, the claim recites “the motor chamber”, without proper antecedent basis. 
	As per claim 17, the claim recites “the electric drive motor”, “the refrigerant compressor”, and “said compressor”. The term “the electric drive motor” lacks proper antecedent basis. Furthermore, it is unclear whether “the refrigerant compressor” refers to: A) the refrigerant compressor unit, B) the first compressor stage, or C) the second compressor stage. Likewise, it is unclear whether “said compressor” is referring to A), B), or C), as outlined herein. 
	As per claim 18, the claim recites “the refrigerant compressor”, without proper antecedent basis. It is unclear whether the term is referring to: A) the first compressor stage, or B) the second compressor stage.
	As per claim 23, the claim recites “the housing” and “the refrigerant compressor” without proper antecedent basis. It is unclear whether “the refrigerant compressor” is referring to: A) the refrigerant compressor unit, B) the first compressor stage, or C) the second compressor stage.
	As per claim 24, the claim recites “the overall housing”, without proper antecedent basis. The claim also recites “on either side of the housing case”, and “these all being formed from aluminum”. As per the recitation of “on either side of the housing case”, the limitation appears to limit the housing case to having only two sides. It is unclear how exactly a three-dimensional object would only have two sides. Moreover, it is unclear whether the recitation of “these all being formed from aluminum” includes the refrigerant compressor unit and the housing case, or if it only pertains to the bearing covers.
As per claim 29, the claim recites the term “in the region of” which is a relative term that renders the claim indefinite. The term “region” is not defined by the claim, the specification does not appear to provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For instance, the specification reiterates the claim language in paragraphs 46 and 73, without providing a threshold for what may be considered to be in the “region” of the housing. Likewise, paragraph 89 appears to describe the inlet flow (26) exiting the temperature control unit (24) in a region close to a top wall (36) of the housing (12), but without defining how close or how far the inlet may be for infringement purposes.
	As per claim 30, the claim appears to be generally narrative and indefinite, failing to conform with current U.S. practice.  It appears to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. The claim recites the phrase “in particular”, similar to claim 1, wherein the metes and bounds of the claim cannot be clearly ascertained. For instance, it is unclear whether infringement would occur with only CO2 being compressed, or if the compressed refrigerant may comprise other compounds. Also, it is unclear whether infringement occurs with only “a medium-pressure outlet” of the refrigerant compressor unit, or if it can occur with “a medium-pressure outlet” of some other component.
	As per claim 33, the claim recites “the motor chamber”, without proper antecedent basis.
	As per claim 40, the claim recites “the housing”, without proper antecedent basis.
	As per claim 41, the claim recites “the overall housing”, without proper antecedent basis. The claim also recites “either side of the housing case”, which appears to limit the housing case to having only two sides. It is unclear how exactly a three-dimensional object would only have two sides. Moreover, it is unclear whether the recitation of “which are all formed from aluminum” includes the housing case, or if it only pertains to the bearing covers.
	As per claim 45, the claim recites “a medium-pressure outlet”, whereas claim 30, from which claim 45 depends, already recites “a medium-pressure outlet”. It is unclear whether claim 45 requires a second medium-pressure outlet, or if it is referring to the same medium-pressure outlet already recited in claim 30.
As per claim 46, the claim recites “a medium-pressure inlet”, whereas claim 30, from which claim 46 depends, already recites “a medium-pressure inlet”. It is unclear whether claim 46 requires a second medium-pressure inlet, or if it is referring to the same medium-pressure inlet already recited in claim 30.
As per claim 47, the claim recites “wherein, with CO2 as refrigerant, the low pressure lies […]”. The recitation of “with CO2 as refrigerant” is ambiguous, since it appears to imply that the limitation is not required in the case that CO2 is not used as part of the refrigerant. Moreover, since it is not clear whether infringement of claim 30 requires a CO2 refrigerant, it is further unclear whether the limitations of claim 47 would apply when a different refrigerant compound is being used.
As per claim 48, the claim recites “wherein, with CO2 as refrigerant, the medium pressure lies […]”. The recitation of “with CO2 as refrigerant” is ambiguous, since it appears to imply that the limitation is not required in the case that CO2 is not used as part of the refrigerant. Moreover, since it is not clear whether infringement of claim 30 requires a CO2 refrigerant, it is further unclear whether the limitations of claim 48 would apply when a different refrigerant compound is being used.
As per claim 49, the claim recites “wherein, with CO2 as refrigerant, the high pressure lies […]”. The recitation of “with CO2 as refrigerant” is ambiguous, since it appears to imply that the limitation is not required in the case that CO2 is not used as part of the refrigerant. Moreover, since it is not clear whether infringement of claim 30 requires a CO2 refrigerant, it is further unclear whether the limitations of claim 48 would apply when a different refrigerant compound is being used.
Claims 2-10, 12, 19-22, 25-28, 31-32, 34-39 and 42-44 are rejected at least by virtue of their dependency.
In light of the above, it should be noted that MPEP § 2173.06 (II) recognizes at least two approaches to the examination of an indefinite claim relative to the prior art. The first approach merits a rejection under § 112(b) as well as a rejection under § 102/103 “where the degree of uncertainty is not great, and where the claim is subject to more than one interpretation and at least one interpretation would render the claim unpatentable over the prior art”. The second approach merits solely a rejection under § 112(b) “where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim”, since a prior art rejection “should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims”. In the instant case, the second approach is deemed appropriate for the detailed reasons outlined hereinabove.
Prior Art
A broadest reasonable interpretation in light of the specification cannot be properly established, since a considerable amount of speculation and assumptions would be required for interpreting the terms of the claims. Therefore, rejections based on prior art cannot be appropriately applied at this time. Prior art rejections, if any, will be considered and applied once the claim scope has been clarified to comply with the provisions of 35 U.S.C. § 112(b). For the sake of compact prosecution, the following prior art made of record6 and not relied upon is considered pertinent to applicant's disclosure:
Kamimura et al. (EP 1628088 A2) appears to disclose a two-stage refrigeration system with an intermediate pressure collector.
Sato et al. (US 20150159919 A1) also appears to disclose a two-stage refrigeration system with an intermediate pressure collector.
Froeschle (DE 102011012644 A1) also appears to disclose a multi-stage refrigeration system with a collector.
Goerlich (WO 2013091899 A2) also appears to disclose a two-stage refrigeration system that uses a collector.
Shaw (US 4197719 A) also appears to disclose a two-stage refrigeration system that uses a collector.
Kurita et al. (JP 2004301074 A) also appears to disclose a two-stage refrigeration system that uses a collector.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIGUEL A DIAZ/Examiner, Art Unit 3763                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Definition according to the Online Oxford Dictionary.
        2 Id.
        3 See, e.g., Corning Glass Works v. Sumitomo Elec. U.S.A., Inc., 868 F.2d 1251, 1257, 9 USPQ2d 1962, 1966 (Fed. Cir. 1989).
        4 Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966.
        5 See MPEP § 2173.05(c).
        6 See PTO-892 for additional citations.